500 So. 2d 308 (1986)
Aaron W. TREADWAY, Appellant,
v.
STATE of Florida, Appellee.
No. 85-2337.
District Court of Appeal of Florida, Second District.
December 30, 1986.
James Marion Moorman, Public Defender, and William H. Pasch, Asst. Public Defender, Bartow, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Gary O. Welch, Asst. Atty. Gen., Tampa, for appellee.
CAMPBELL, Judge.
Appellant appeals from the imposition of costs following his entry of a plea of nolo contendere and adjudication of guilt for murder in the first degree, conspiracy to commit murder in the first degree, robbery *309 with a deadly weapon and conspiracy to commit robbery with a deadly weapon.
Appellant first contends, and the state concedes, that the imposition of costs pursuant to sections 943.25(4), 943.25(8) and 960.20, Florida Statutes (1985), was erroneous because the requisite notice and opportunity to be heard had not been complied with. We agree and strike the imposition of costs without prejudice to the state filing a new motion. See Jenkins v. State, 444 So. 2d 947 (Fla. 1984); Adams v. State, 497 So. 2d 1309 (Fla. 2d DCA 1986).
Appellant next raises the issue that section 27.3455, Florida Statutes (1985) violates ex post facto restrictions of the United States and Florida Constitutions as applied to him. The crime to which he pled nolo contendere occurred prior to the effective date of the statute. Ch. 85-213, §§ 2, 3, Laws of Fla. Ex post facto issues are generally not fundamental error and, therefore, must be raised at trial to be properly preserved for direct appeal. Johnson v. State, 495 So. 2d 188 (Fla. 2d DCA 1986); Springfield v. State, 443 So. 2d 484, 485 (Fla. 2d DCA 1984).
A review of the record indicates that appellant did not raise this contention at trial. Accordingly, we refuse to rule on this issue at this time. Our holding is without prejudice to appellant to seek relief in the trial court pursuant to Florida Rule of Criminal Procedure 3.850. Johnson; Springfield at 485.
GRIMES, A.C.J., and SCHOONOVER, JJ., concur.